Citation Nr: 0811429	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  04-31 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the lumbar spine, rated as 20 percent disabling 
from August 30, 2004, and 10 percent disabling prior to that 
date.

2.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for sinusitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to April 
1994.  He also reportedly had approximately 13 years of prior 
active duty.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  By 
subsequent rating decision of March 2006, the veteran's 
lumbar spine rating was increased from 10 to 20 percent, 
effective August 30, 2004.  This did not satisfy the 
veteran's appeal with respect to the lumbar spine rating.

In April 2007, the Board remanded the case to for the purpose 
of affording the veteran a Board hearing at the RO.  In 
January 2008, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.

At his January 2008 hearing, the veteran expressed his desire 
to seek service connection for a psychiatric disability and 
problems with swelling and cold intolerance in his lower 
legs.  He also requested a total disability based on 
individual unemployability due to service-connected 
disabilities.  These issues have not been considered by the 
RO and are referred to the RO for appropriate action.

The veteran's hypertension claim is decided herein while the 
other matters on appeal are addressed in the remand that 
follows the order section of this decision.


FINDING OF FACT

The veteran's diastolic blood pressure readings are not 
predominantly 110 or more and his systolic blood pressure 
readings are not predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects that the veteran was 
provided the required notice in letters mailed in March 2006.  
In addition to providing information concerning the 
effective-date element of the claim and informing the veteran 
that he should submit any pertinent evidence in his 
possession, the letters informed the veteran that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the veteran could submit (or 
ask the Secretary to obtain), to include specific types of 
medical evidence, statements from employers concerning the 
impact of the disability on the veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the veteran.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  

Although the veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that an increased rating is not warranted.  
Consequently, no effective date for an increased rating will 
be assigned, so the failure to provide earlier notice with 
respect to that element of the claim was no more than 
harmless error.  Moreover, following the provision of the 
required notice and the completion of all indicated 
development, the RO readjudicated the claim in August 2006.  
There is no indication or reason to believe that the RO's 
ultimate decision on this claim would have been different had 
complete VCAA notice been provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Although 
the veteran testified that at his January 2008 hearing that 
he continued to be seen for hypertension at a VA outpatient 
facility, he also stated that his hypertension was controlled 
with medication and that these visits were for purposes of 
following up only.  Since additional records showing that the 
veteran's hypertension is controlled by medication would be 
cumulative of the evidence currently of record and would not 
support a higher rating, the Board has concluded that no 
useful purpose would be served by remanding this claim to 
obtain additional VA records.  The Board notes that neither 
the veteran nor his representative has requested that the 
Board remand the case for that purpose.  The Board further 
notes that neither the veteran nor his representative has 
identified any other outstanding evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of this claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

A 10 percent rating is warranted for hypertension when 
diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or there is a history 
of diastolic pressure predominantly 100 or more and 
continuous medication is required for control.  A 20 percent 
evaluation is warranted when diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran contends that his hypertension is more disabling 
than is contemplated by his 10 percent rating; however, his 
contentions rest, in part, on his belief that circulatory 
problems in his lower extremities are a component of his 
hypertension disability.  Currently, service connection is 
not in effect for any disability of the lower extremities.  
As reflected above, the Board has referred this service 
connection to the RO.

The Board notes the veteran has undergone three VA contract 
examinations with QTC Medical Services during the period of 
this claim, and he has also been seen by VA on an outpatient 
basis on multiple occasions.  On none of these examinations 
or outpatient visits has he been found to have systolic 
pressure of 200 or more, or diastolic pressure of 110 or 
more.  In fact, all of his systolic readings have been 140 or 
lower and all of his diastolic readings have been 90 or 
lower.  Accordingly, it is clear that the disability does not 
warrant more than a 10 percent rating.  Consideration has 
been given to assigning a staged rating; however, as 
explained above, at no time during the period in question has 
the disability warranted a higher rating.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

A rating in excess of 10 percent for hypertension is denied.


REMAND

The veteran testified at his January 2008 hearing before the 
Board that his service-connected lumbar spine disability has 
significantly increased in severity since his most recent VA 
fee-basis examination in July 2006.  The veteran also 
testified that he has received outpatient and emergency care 
for his service- connected sinusitis at a nearby naval 
hospital.  However, these records have not been associated 
with the claims file.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should request the 
veteran to provide a copy of any 
outstanding medical records pertaining to 
treatment or evaluation of his low back 
and/or sinusitis during the period of 
these claims or the identifying 
information and any necessary 
authorization to enable VA to obtain a 
copy of the records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In particular, 
it should attempt to obtain any more 
recent VA outpatient records and treatment 
records from the Naval Medical Center 
Portsmouth, 620 John Paul Jones Circle, 
Portsmouth, VA 23708.  If the RO of the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the RO or the AMC should arrange 
for the veteran to be scheduled for a VA 
examination by a physician with the 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected lumbar spine 
disability.  The claims folders, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.

Any indicated studies, including range of 
motion testing in degrees, should be 
performed.

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  If muscle spasm or guarding 
is present, the examiner should state 
whether it is severe enough to result in 
an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  Any 
functional impairment of the lower 
extremities due to the disc disease should 
be identified, and the examiner should 
assess the frequency and duration of any 
episodes of intervertebral disc syndrome 
disability, and in particular should 
assess the frequency and duration of any 
episodes of acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.

The rationale for all opinions expressed 
should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal based on a de novo review of the 
record.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


